Order, Supreme Court, New York County, entered May 30, 1973, granting defendant Freedom National Bank of New York’s motion to dismiss the causes of action against it to the extent of dismissing the second cause and directing service of an amended complaint making more definite and certain the third cause, and denying plaintiff’s cross motion for summary judgment, unanimously affirmed, with $60 costs and disbursements to respondent. The appeal from *524that part of Trial Term’s order directing a more definite statement as to the third cause of action of the complaint is dismissed for failure to obtain permission to appeal (CPLR 5701, subd [b], par 2; subd [c]X With respect to the dismissal of the second cause of action of the complaint and the denial of plaintiffs cross motion for summary judgment, the order is affirmed for the reasons set forth in the opinion of the court below. Concur—Lupiano, J. P., Birns, Silverman, Lane and Nunez, JJ.